--------------------------------------------------------------------------------

Exhibit 10.78
PHELPS DODGE CORPORATION
 
SUPPLEMENTAL SAVINGS PLAN
 
Amended and Restated effective January 1, 2005
 


--------------------------------------------------------------------------------



 
SUPPLEMENTAL SAVINGS PLAN
 
 
TABLE OF CONTENTS
 


ARTICLE I
1
ARTICLE II
1
2.1 DEFINITIONS
2.2 CONSTRUCTION
1
5
ARTICLE III
5
3.1 SELECTION OF PARTICIPANTS
3.2 DISCONTINUANCE OF PARTICIPATION
3.3 ADOPTION BY AFFILIATES
3.4 CHANGE IN AFFILIATE STATUS
3.5 SPECIAL ARRANGEMENTS
5
6
7
7
7
ARTICLE IV
7
4.1 PARTICIPANT CONTRIBUTIONS
4.2 MATCHING CONTRIBUTIONS
4.3 PROFIT SHARING CONTRIBUTIONS
7
8
9
ARTICLE V
10
5.1 SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS
5.2 HARDSHIP
5.3 NO ACCELERATION OF BENEFITS
5.4 LIMITATION ON DISTRIBUTIONS
10
10
11
11
ARTICLE VI
11
6.1 TRANSFER TO TRUSTEE; ALLOCATION OF CONTRIBUTIONS
6.2 INVESTMENT EARNINGS OR LOSSES
6.3 INVESTMENT DIRECTION
6.4 FORFEITURES
11
11
12
13
ARTICLE VII
13
7.1 VESTING
13
ARTICLE VIII
13
8.1 TIME OF PAYMENT
8.2 PARTICIPATION ELECTIONS
8.3 METHOD OF PAYMENT
8.4 BENEFICIARY DESIGNATIONS
8.5 LIMITATION ON DISTRIBUTIONS
13
14
16
16
17
ARTICLE IX
17
9.1 ADOPTION OF TRUST
9.2 POWERS OF THE PLAN ADMINISTRATOR
9.3 CREATION OF COMMITTEE
9.4 APPOINTMENT OF AGENTS
9.5 CONFLICT OF INTEREST
9.6 ACTION TAKEN BY COMPANY
9.7 DELEGATIONS OF AUTHORITY
17
17
18
18
18
18
19

 
i

--------------------------------------------------------------------------------



9.8 INDEMNIFICATION
19
ARTICLE X
19
10.1 APPLICATION FOR BENEFITS NOT REQUIRED
10.2 CLAIMS PROCEDURES
19
19
ARTICLE XI
23
11.1 ANTI-ALIENATION CLAUSE
11.2 PERMITTED ARRANGEMENTS
11.3 PAYMENT TO MINOR OR INCOMPETENT
11.4 UNDERPAYMENT OR OVERPAYMENT OF BENEFITS
23
23
23
24
ARTICLE XII
24
12.1 AMENDMENT
12.2 MERGER OR CONSOLIDATION OF COMPANY
12.3 TERMINATION OF PLAN OR DISCONTINUANCE OF CONTRIBUTIONS
24
24
25
ARTICLE XIII
25
13.1 LIMITATION ON PARTICIPANTS’ RIGHTS
13.2 STATUS OF PARTICIPANTS AS UNSECURED CREDITORS
13.3 EXCEPTION TO CONTRIBUTION RULE
13.4 STATUS OF TRUST FUND
13.5 FUNDING UPON A CHANGE OF CONTROL
13.6 UNIFORM ADMINISTRATION
13.7 HEIRS AND SUCCESSORS
13.8 NO LIABILITY FOR ACCELERATION OF PAYMENTS
13.9 SECTION 409A
25
25
25
26
26
26
26
26
27


ii


--------------------------------------------------------------------------------




 
PHELPS DODGE CORPORATION
 
SUPPLEMENTAL SAVINGS PLAN
 
ARTICLE I.
 
PREAMBLE
 
 
Phelps Dodge Corporation (the “Company”), a corporation organized and existing
under the laws of the State of New York, previously adopted the Comprehensive
Executive Nonqualified Retirement and Savings Plan of Phelps Dodge Corporation
(the “Comprehensive Plan”). The Comprehensive Plan consisted, primarily, of
supplemental executive retirement provisions and supplemental savings
provisions. The Company previously split the Comprehensive Plan into two
separate plans and replaced the supplemental savings provisions of the
Comprehensive Plan with the Phelps Dodge Corporation Supplemental Savings Plan
(the “Plan”), the terms and provisions of which are set forth in this Plan
document. The Company amended and restated the Plan in its entirety, which
generally became effective as of January 1, 2003.
 
 
By the adoption of this document, the Company amends and restates the Plan in
its entirety. This amended and restated Plan document is effective, generally as
of January 1, 2005 (the “Effective Date”), but special effective dates may apply
to particular provisions, as noted below. All amounts previously deferred by
Participants or contributed by the Company or any other Employer pursuant to the
supplemental savings provisions of the Comprehensive Plan, as well as any
amounts credited or charged to a Participant’s accounts pursuant to the
supplemental savings provisions of the Comprehensive Plan, shall be governed by
the terms and conditions of this amended and restated Plan document.
 
 
The purpose of this Plan is to provide a select group of management or highly
compensated employees of the Company and certain of its affiliates with the
opportunity to defer a portion of their compensation and to receive related
contributions from their Employers. As a result, the Plan shall be considered to
be a “top hat plan”, exempt from many of the requirements of the Employee
Retirement Income Security Act of 1974 (“ERISA”). This Plan is not intended to
“qualify” for favorable tax treatment pursuant to Section 401(a) of the Internal
Revenue Code of 1986 (the “Code”) or any successor section or statute.
 
ARTICLE II.
 
DEFINITIONS
 
2.1  DEFINITIONS.
 
 
When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not begin a sentence, the word or phrase shall
generally be a term
 
1

--------------------------------------------------------------------------------


 
defined in this Section 2.1 or in the Preamble. The following words and phrases
used in the Plan with the initial letter capitalized shall have the meanings set
forth in this Section 2.1, unless a clearly different meaning is required by the
context in which the word or phrase is used:
 
(a)  “Account” or “Accounts” means the accounts which may be maintained by the
Plan Administrator to reflect the interest of a Participant under the Plan.
 
(b)  “Affiliate” means (1) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, (2) any other trade or business (whether or not
incorporated) controlling, controlled by, or under common control with the
Company (within the meaning of Section 414(c) of the Code), (3) any other
corporation, partnership, or other organization which is a member of an
affiliated service group (within the meaning of Section 414(m) of the Code) with
the Company, and (4) any other corporations, partnerships, or other
organizations which are otherwise required to be aggregated with the Company
pursuant to Section 414(o) of the Code.
 
(c)  “AICP” means the Phelps Dodge Annual Incentive Compensation Plan, as in
effect and as may be amended from time to time or any plan or program that
specifically replaces the AICP.
 
(d)  “Base Salary” means the total regular salary paid by an Employer to a
Participant during the Plan Year. “Base Salary” excludes commissions, bonuses,
overtime, living or other allowances, contributions by an Employer under this
Plan or any other employee benefit plan of the Employer (excluding employee
salary deferrals under this Plan or the Savings Plan), or other extra,
incentive, premium, contingent, supplemental, or additional compensation, all as
determined and defined by the Plan Administrator in the exercise of its
discretion. For purposes of Sections 4.2 (Matching Contributions.) and 4.3
(Profit Sharing Contributions.), only the Base Salary paid to the Participant
during the portion of the Plan Year in which the Participant is an “eligible
Participant” pursuant to Section 4.2 (Matching Contributions.) or Section 4.3
(Profit Sharing Contributions), as applicable, will be considered.
 
(e)  “Beneficiary” means the person or trust that a Participant, in his most
recent written designation filed with the Plan Administrator, shall have
designated to receive his Accounts under the Plan in the event of his death.
 
(f)  “Board of Directors” means the Board of Directors of the Company.
 
(g)  “Change of Control” For purposes of this Plan, the phrase “Change of
Control” shall have the same meaning as given to that phrase in the Company’s
Change of Control Agreements as may be in effect from time to time.
 
2

--------------------------------------------------------------------------------


 
(h)  “Change of Control Agreement” means the agreement entered into by and
between the Participant and the Company, which provides the Participant with
certain termination benefits in the event that the Participant’s employment with
the Company or any subsidiary of the Company is terminated under certain limited
circumstances as a result of a Change of Control.
 
(i)  “Compensation” means the sum of a Participant’s Base Salary and Incentive
Compensation.
 
(j)  “Deferral Contributions” means the Regular and Special Purpose Deferral
Contributions made by a Participant pursuant to Section 4.1 (Participant
Contributions.).
 
(k)  “Deferral Contributions Account” means the Account maintained to record the
Deferral Contributions made by a Participant pursuant to Section 4.1
(Participant Contributions). The Deferral Contributions Account shall be divided
into as many subaccounts as the Plan Administrator deems necessary to
distinguish between the different types of Deferral Contributions and the dates
on which they are to be distributed.
 
(l)  “Disability” means a mental or physical condition that results in a
Participant’s receipt, without considering any offsets, of long-term disability
payments under the LTD Plan. For purposes of this Plan, a Participant shall be
conclusively presumed to be under Disability only during the period of time that
the Participant qualifies to receive such benefits under the applicable LTD
Plan.
 
(m)  “Distribution Date” means the date or dates selected by the Participant and
agreed to by the Plan Administrator on the form prescribed by the Plan
Administrator as the date or dates on which the Participant’s Special Purpose
Deferral Contributions are to be distributed to the Participant.
 
(n)  “Employee” means any individual classified by his Employer as a common law
employee of the Employer. For this purpose, the classification that is relevant
is the classification in which such individual is placed by the Employer for
purposes of this Plan and the classification of such individual for any other
purpose (e.g., employment tax or withholding purposes) shall be irrelevant. If
an individual is characterized as a common law employee of the Employer by a
governmental agency or court but not by the Employer, such individual shall be
treated as an employee who has not been designated for participation in this
Plan.
 
(o)  “Employer” means the Company and any Affiliate that have elected to adopt
this Plan pursuant to Section 3.5 (Adoption By Affiliates.)
 
3

--------------------------------------------------------------------------------


 
(p)  “Employer Contributions Accounts” means the Profit Sharing Contributions
Account and the Matching Contributions Account maintained for a Participant.
 
(q)  “Incentive Compensation” means the amount awarded to any Participant in any
year under the AICP.
 
(r)  “Investment Fund” means the investment fund or funds established by the
Plan Administrator pursuant to Section 6.3 (Investment Direction.)
 
(s)  “LTD Plan” means the Company’s Long Term Disability Insurance Plan (or any
other similar plan sponsored by an Employer to provide long term disability
benefits) as in effect from time to time.
 
(t)  “Matching Contributions” means the contributions made by an Employer on
behalf of a Participant or all Participants pursuant to Section 4.2 (Matching
Contributions.).
 
(u)  “Matching Contributions Account” means the Account maintained to record the
Matching Contributions, if any, made by the Company on a Participant’s behalf
pursuant to Section 4.2 (Matching Contributions.).
 
(v)  “Participant” means any Employee selected for participation pursuant to
Section 3.1 (Selection of Participants.). Depending on the context, the term
Participant also may refer to a current or former Employee who no longer is
making contributions to the Plan but who has not received a distribution of all
amounts to which he is entitled.
 
(w)  “Plan Administrator” means the Benefits Administration Committee.
 
(x)  “Plan Year” means the 12 month period beginning on each January 1 and
ending on the next following December 31.
 
(y)  “Profit Sharing Contributions” means the contributions made by an Employer
on behalf of a Participant pursuant to Section 4.3 (Profit Sharing
Contributions.).
 
(z)  “Profit Sharing Contributions Account” means the Account maintained to
record the Profit Sharing Contributions made on behalf of a Participant pursuant
to Section 4.3 (Profit Sharing Contributions.).
 
(aa)  “Regular Deferral Contribution” means a Deferral Contribution that may
only be distributed following a Participant’s termination of employment.
 
(bb)  “Savings Plan” means the Phelps Dodge Employee Savings Plan, as in effect
and as may be amended and restated from time to time. Any references to the
 
4

--------------------------------------------------------------------------------


 
particular sections of the Savings Plan shall be deemed to be references to any
amended and/or substituted provisions if the referenced section is amended or
replaced.
 
(cc)  “Special Purpose Deferral Contribution” means a Deferral Contribution that
will become distributable upon a Distribution Date designated by the Participant
on the form prescribed by the Plan Administrator.
 
(dd)  “Trust Agreement” means that certain trust agreement established pursuant
to the Plan between the Company and the Trustee or any trust agreement hereafter
established, the provisions of which are incorporated herein by reference.
 
(ee)  “Trustee” means the Trustee under the Trust Agreement.
 
(ff)  “Trust Fund” means all assets of whatsoever kind or nature held from time
to time by the Trustee pursuant to the Trust Agreement, without distinction as
to income and principal and without regard to source, (i.e., Employer or
Participant contributions, earnings or forfeitures).
 
(gg)  “Valuation Date” means each day on which the New York Stock Exchange is
open for trading.
 

2.2  
CONSTRUCTION.

 
 
The masculine gender, where appearing in the Plan, shall include the feminine
gender (and vice versa), and the singular shall include the plural, unless the
context clearly indicates to the contrary. Headings and subheadings are for the
purpose of reference only and are not to be considered in the construction of
this Plan. If any provision of this Plan is determined to be for any reason
invalid or unenforceable, the remaining provisions shall continue in full force
and effect. All of the provisions of this Plan shall be construed and enforced
in accordance with the laws of the State of Arizona.
 
ARTICLE III.
 
ELIGIBILITY
 

3.1  
SELECTION OF PARTICIPANTS.

 
(a)  GENERAL RULE. An Employee who was participating in the Plan prior to
January 1, 2000 shall continue to be eligible to participate in the Plan,
subject to the Plan Administrator’s right to terminate a Participant’s
participation pursuant to Sections 3.1(c) (Selection of Participants. —
Limitation of Participation.) or 3.2 (Discontinuance of Participation.).
Effective as of January 1, 2000, all Employees who are eligible to participate
in the AICP are eligible to participate in the Plan, regardless of the
individual’s AICP grade classification. From such group, the Plan Administrator
shall select Employees for participation in the Plan. The Plan Administrator’s
selections shall be made in its sole discretion and shall be final and binding
for all purposes under
 
5

--------------------------------------------------------------------------------


 
this Plan. Any Employee who was participating in the Plan prior to the Effective
Date shall continue to be eligible to participate in the Plan, subject to the
Plan Administrator’s right to terminate a Participant’s participation pursuant
to Sections 3.1(c) (Selection of Participants. — Limitation of Participation.)
or 3.2 (Discontinuance of Participation).
 
(b)  NO WAITING PERIODS. A Participant need not complete any particular period
of service in order to be eligible to make Deferral Contributions. In order to
receive allocations of Employer Matching Contributions or Profit Sharing
Contributions for a Plan Year, however, a Participant must also be eligible to
receive matching contributions under the Savings Plan for that Plan Year, as
determined in accordance with the provisions of the Savings Plan.
 
(c)  LIMITATION OF PARTICIPATION. For purposes of Title I of ERISA, the Plan is
intended to be an unfunded plan of deferred compensation covering a select group
of management or highly compensated employees. As a result, participation in the
Plan shall be limited to Employees who are properly included in one or both of
these categories. The Plan Administrator, in the exercise of its sole
discretion, may exclude an Employee who otherwise meets the requirements of
Section 3.1(a) from participation in the Plan if it concludes that the exclusion
of that Employee is necessary in order to satisfy these requirements. The Plan
Administrator also may exclude an Employee who otherwise meets the requirements
of Section 3.1(a) for any other reason, or for no reason, as the Plan
Administrator deems to be appropriate in its sole discretion.
 

3.2  
DISCONTINUANCE OF PARTICIPATION.

 
 
Once an individual is designated as a Participant, he will continue as such for
all future Plan Years until his participation is discontinued pursuant to this
Section. A Participant’s participation in the Plan is discontinued (a) if the
Participant is no longer eligible to participate in the Plan under Section
3.1(c) (Limitation of Participation.); (b) if the Participant is transferred to
employment with an Affiliate that has not elected to adopt the Plan; (c) if the
Participant’s participation is suspended pursuant to Section 5.3(c)
(Acceleration of Benefits. — Suspension of Participation.); or (d) effective as
of January 1, 2005, as of the next Plan Year commencing after the date a
Participant is no longer eligible to be a participant in the AICP, for whatever
reason. The Plan Administrator may decide to discontinue a Participant’s
participation in the Plan at any time for any or no reason, provided that any
such discontinuance of participation shall become effective on January 1 of the
following calendar year. If a Participant’s participation is discontinued, he
will no longer be eligible to make Deferral Contributions or to receive Matching
or Profit Sharing Contributions on or after the date on which such
discontinuance became effective. The Participant will not be entitled to receive
a distribution, however, until the occurrence of one of the events listed in
Articles V or VIII.
 
6

--------------------------------------------------------------------------------


 

3.3  
ADOPTION BY AFFILIATES.

 
 
Any Affiliate of the Company may adopt this Plan with the approval of the Plan
Administrator. Any Affiliate that permits an Employee to make Deferral
Contributions pursuant to Section 4.1 (Participant Contributions.), or that
allowed an Employee to defer compensation pursuant to the Comprehensive Plan in
the past, shall be deemed to have adopted this Plan without any further action.
At the request of the Plan Administrator, however, the Affiliate shall evidence
its adoption of the Plan by an appropriate resolution of its board of directors
or in such other manner as may be authorized by the Plan Administrator. By
adopting this Plan, the Affiliate shall be deemed to have agreed to make the
contributions required by Article IV, agreed to comply with all of the other
terms and provisions of this Plan, delegated to the Plan Administrator the power
and responsibility to administer this Plan with respect to the Affiliate’s
Employees, and delegated to the Company the full power to amend or terminate
this Plan with respect to the Affiliate’s Employees and as otherwise permitted
by the Plan.
 

3.4  
CHANGE IN AFFILIATE STATUS.

 
 
If an Affiliate that has adopted this Plan ceases to be an Affiliate of the
Company, that Affiliate shall no longer be an Employer and all Participants
employed by that Affiliate on the date the Affiliate ceases to be an Affiliate
shall be deemed to have terminated employment on such date.
 

3.5  
SPECIAL ARRANGEMENTS.

 
 
The Company has the discretion to enter into special arrangements with
individuals which allow such individuals to receive benefits on some basis other
than pursuant to the provision of Articles III, IV and V. All such special
arrangements shall be set forth in writing. The remaining provisions of this
Plan may apply to any such individual if the Company and the individual so
agree; provided, however, that if any provision of this Plan conflicts with a
provision included in the written document that describes the special
arrangement, the provision of that written document shall control; and provided
further that any such special arrangements shall apply only with respect to
amounts in a Participant’s Account that had accrued and vested on or prior to
December 31, 2004.
 
ARTICLE IV
 
CONTRIBUTIONS
 
4.1  PARTICIPANT CONTRIBUTIONS.
 
(a)  GENERAL RULE. For any Plan Year, a Participant may elect to defer a portion
of the Participant’s Base Salary or Incentive Compensation otherwise payable to
him. Any such deferrals shall be expressed in whole percentages or as a specific
dollar amount, as specified in the Participant’s election form. Except as
otherwise provided in
 
7

--------------------------------------------------------------------------------


 
Section 13.4 (Exception to Contribution Rule.), amounts deferred shall be
transferred by the Company or the appropriate Affiliate to the Trust.
 
(b)  REGULAR OR SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS. As provided in Sections
8.2 (Participation Elections.), in each election form filed, the Participant
shall characterize his Deferral Contributions as Regular Deferral Contributions
or Special Purpose Deferral Contributions. Pursuant to Article V, Regular
Deferral Contributions are only distributable following the Participant’s
termination of employment. Special Purpose Deferral Contributions become
distributable upon the Distribution Date specified by the Participant. Unless
the Plan Administrator adopts rules limiting the number of Distribution Dates
that a Participant may specify, the Participant may designate any number of
Distribution Dates.
 
(c)  LIMITATIONS ON DEFERRALS. The Plan Administrator may limit the amount of
Deferral Contributions that the Participant designates on his election form in
accordance with such uniform rules as it may adopt from time to time.
 
(d)  CHANGE IN CONTRIBUTIONS. As provided in Section 8.2(b) (Participation
Elections. — Revised Elections.), a Participant must file a new election form
prior to each new Plan Year to select the amount or rate of Deferral
Contributions for the following Plan Year. If a Participant does not file a new
election form at such time, no Deferral Contributions will be withheld from the
Participant’s Compensation during the following Plan Year.
 
(e)  SUSPENSION OF DEFERRAL CONTRIBUTIONS. A Participant may suspend the
Deferral Contributions being made from his Base Salary at any time by so
notifying the Plan Administrator in writing and in accordance with such rules of
uniform application as the Plan Administrator may adopt from time to time,
provided that such suspension shall become effective on or after January 1 of
the following calendar year. If a Participant suspends his Deferral
Contributions with respect to Base Salary, the Participant may not file a new
election form electing to make Deferral Contributions with respect to Base
Salary until the December 1 of the year next following the year in which such
suspension occurred. The Deferral Contributions made pursuant to such new
election form may then commence in accordance with the provisions of Section
8.2(b) (Participation Elections. — Revised Elections.). A Participant may not
suspend the Deferral Contributions being made from his Incentive Compensation.
 
4.2  MATCHING CONTRIBUTIONS.
 
Each Employer shall make a Matching Contribution on behalf of each of its
“eligible Participants”. For this purpose, a Participant is an “eligible
Participant” if (i) the Participant is eligible to receive a Company Matching
Contribution under the Savings Plan, and (ii) for the immediately preceding Plan
Year the Participant has made Pre-Tax Deferral Contributions (as such term is
defined in the Savings Plan) to the Savings Plan in an amount equal to the
lesser of the maximum elective deferrals permitted by Section
 
8

--------------------------------------------------------------------------------


 
402(g) of the Code or any other limitation imposed by the Savings Plan, provided
that, for the first Plan Year in which a Participant is eligible to receive a
Company Matching Contribution under the Savings Plan, such Participant shall be
deemed to be an eligible Participant. Effective January 1, 2001, the Matching
Contribution due for each eligible Participant shall equal the difference
between (i) 100% of the first 3% of a Participant’s Base Salary plus 50% of the
next 2% of a Participant’s Base Salary; and (ii) the Company Matching
Contribution for such eligible Participant under the Savings Plan. Except as
otherwise provided in Section 13.4 (Exception to Contribution Rule.), the
Matching Contributions shall be transmitted to the Trust following the end of
the Plan Year for which such Matching Contributions are due. The Matching
Contributions shall be allocated to the Matching Contributions Accounts of the
eligible Participants. If a Participant was eligible to receive a Company
Matching Contribution under the Savings Plan for only a part of a Plan Year,
only the Base Salary paid in such part of the Plan Year will be considered for
purposes of this Section 4.2.
 
4.3  PROFIT SHARING CONTRIBUTIONS.
 
(a)  ELIGIBILITY. For each Plan Year, but subject to the limitations set forth
below, each Employer shall make a Profit Sharing Contribution on behalf of each
of its “eligible Participants.” For purposes of this Section, a Participant will
be considered to be an “eligible Participant” only if (i) the Participant is
also a Participant in the Savings Plan, and (ii) the Participant is eligible,
generally, to receive a “Company Profit Sharing Contribution” (as such term is
defined in the Savings Plan).
 
(b)  AMOUNT. The Profit Sharing Contribution to which each eligible Participant
is entitled pursuant to Section 4.3(a) shall be equal to: (i) the Participant’s
“eligible Base Salary” multiplied by the “applicable percentage” for that Plan
Year; less (ii) the maximum Company Profit Sharing Contribution that could be
allocated to the Participant under the Savings Plan for that Plan Year in
accordance with applicable limitations under Sections 401(a)(17), 402(g) and 415
of the Code. For this purpose, the “applicable percentage” is the percentage
specified by the Company on or before December 31 of any year to be applicable
for the following Plan Year, provided that, if no percentage is specified by any
December 31, the applicable percentage shall be the percentage that is to be
contributed to the accounts of Participants in the Savings Plan as Company
Profit Sharing Contributions for the then-current Plan Year. A Participant’s
“eligible Base Salary” is the Base Salary earned by the Participant for the
portion of the Plan Year during which the Participant is eligible to receive a
Company Profit Sharing Contribution under the Savings Plan.
 
(c)  SPECIAL SITUATIONS. The Plan Administrator shall have the discretion to
allow a Participant to receive a Profit Sharing Contribution if the Participant
otherwise satisfies all requirements for receiving a Company Profit Sharing
Contribution under the Savings Plan but does not receive such contribution
because the Participant is employed by an Employer that does not make profit
sharing contributions to the Savings Plan.
 
9

--------------------------------------------------------------------------------


 
ARTICLE V
 
IN-SERVICE DISTRIBUTIONS AND WITHDRAWALS
 
5.1  SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS.
 
A Participant may designate a Distribution Date for Special Purpose Deferral
Contributions in his initial or any subsequent election form. If the Participant
makes such an election, the subaccount in the Participant’s Deferral
Contributions Account that is maintained in order to record the Special Purpose
Deferral Contributions that are to be distributed as of that Distribution Date
will be distributed to the Participant as of the Distribution Date in one lump
sum payment. The Distribution Date election shall apply only to subaccounts
attributable to Special Purpose Deferral Contributions and no amounts
attributable to Regular Deferral Contributions subaccounts or Employer
Contributions Accounts will be distributed pursuant to a Distribution Date
election. As a general rule, the death, Disability, or other termination of
employment of a Participant shall not have any impact on the timing of the
distribution of Special Purpose Deferral Contribution subaccounts, which will be
distributed to the Participant (or the Participant’s Beneficiary in the case of
death) as of the originally selected Distribution Date even though the
Participant is no longer employed by an Employer.
 
5.2  HARDSHIP. 
 
In the event of an unforeseeable financial emergency, a Participant may make a
written request to the Plan Administrator for a hardship withdrawal from his
Deferral Contributions Account or his Employer Contributions Accounts. The
maximum hardship withdrawal shall be the balance of the Account or Accounts to
which such hardship withdrawal is charged. For purposes of this Plan, an
“unforeseeable financial emergency” is defined as a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or a dependent (as such term is defined in Section 152(a) of the
Code) of the Participant, loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. The granting of a Participant’s
request for a hardship withdrawal shall be left to the absolute, unfettered
discretion of the Plan Administrator and the Plan Administrator may deny such
request even if an unforeseeable financial emergency clearly exists. A request
for a hardship withdrawal must be made in writing at least 30 days in advance of
the withdrawal date, on a form provided by the Plan Administrator, and must be
expressed as a specific dollar amount. The amount of a hardship withdrawal may
not exceed the lesser of the amount required to meet the Participant’s
unforeseeable financial emergency or the maximum withdrawal referred to above. A
hardship withdrawal will not be permitted to the extent that the hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise,
liquidation of the Participant’s assets to the extent that such liquidation
would not itself cause a severe financial hardship, by the cessation of Deferral
Contributions, or by a loan from the Savings Plan.
 
10

--------------------------------------------------------------------------------


 
5.3  NO ACCELERATION OF BENEFITS.
 
Except as otherwise provided in Article V, no accelerated withdrawals shall be
permitted under this Plan.
 
5.4  LIMITATION ON DISTRIBUTIONS.
 
To the extent that any payment under this Article, when combined with all other
payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, exceeds the limitations on
deductibility under Section 162(m) of the Code, such payment shall be deferred
to a later calendar year. Such deferred amounts shall be paid in the next
succeeding calendar year, provided that such payment, when combined with any
other payments subject to the Section 162(m) limitations received during the
year, does not exceed the limitations on deductibility under Section 162(m) of
the Code.
 
ARTICLE VI 
 
CREDITING OF CONTRIBUTIONS AND EARNINGS
 
6.1  TRANSFER TO TRUSTEE; ALLOCATION OF CONTRIBUTIONS.
 
All Deferral Contributions, Profit Sharing Contributions, and Matching
Contributions shall be transmitted to the Trustee by the Company and the
adopting Affiliates as soon as reasonably practicable. The Deferral
Contributions, Profit Sharing Contributions and Matching Contributions shall be
credited to the Deferral Contributions Account, Profit Sharing Contributions
Account, or Matching Contributions Account maintained for that Participant. The
Plan Administrator shall maintain a separate subaccount within the Deferral
Contributions Account to record the Special Purpose Deferral Contributions (and
any investment earnings or losses attributable to those Special Purpose Deferral
Contributions) that are to be distributed as of each Distribution Date selected
by a Participant. The Plan Administrator also may maintain such other
subaccounts as it deems necessary or desirable. All payments from an Account
between Valuation Dates shall be charged against the Account as of the preceding
Valuation Date. The Accounts are bookkeeping accounts only and the Plan
Administrator is not in any way obligated to segregate assets for the benefit of
any Participant.
 
6.2  INVESTMENT EARNINGS OR LOSSES.
 
As of each Valuation Date, the Plan Administrator will determine the positive or
negative earnings for each of the Investment Funds available pursuant to Section
6.3(c). The Plan Administrator then will determine the portion of the “adjusted
balance” of each of the Participant’s Accounts that is invested in each of the
Investment Funds and will allocate the positive or negative earnings to
Participant Accounts in proportion to the “adjusted balance” for that Account
and that Investment Fund. For this purpose, the “adjusted balance” of an Account
will be the balance of the Account as of the preceding
 
11

--------------------------------------------------------------------------------


 
Valuation Date less all withdrawals, distributions and other amounts chargeable
against the Account pursuant to any other provisions of this Plan since the
prior Valuation Date. The earnings adjustments allocated to any Account shall be
allocated among the subaccounts of that Account in the same manner.
 
6.3  INVESTMENT DIRECTION.
 
(a)  INVESTMENT FUNDS. The Plan Administrator shall designate two or more
Investment Funds in which each Participant shall direct the investment of
amounts credited to his Accounts. The Investment Funds may be changed from time
to time by the Plan Administrator.
 
(b)  PARTICIPANT DIRECTIONS.
 
(1)  GENERAL. Upon becoming a Participant in the Plan, each Participant may
direct that all of the amounts attributable to his Accounts be invested in a
single investment fund or may direct fractional (percentage) increments of his
Accounts to be invested in such fund or funds as he shall desire, in accordance
with such procedures, if any, as may be established by the Plan Administrator.
As of each Valuation Date, a Participant may change his designations with
respect to future contributions and direct transfers among Investment Funds by
making an election in accordance with such procedures as may be established by
the Plan Administrator. The designation will continue until changed in
accordance with such procedures.
 
(2)  DEFAULT SELECTION. In the absence of any designation, a Participant will be
deemed to have directed the investment of his Accounts in the Money Market Fund.
 
(3)  IMPACT OF ELECTION. The Participant’s selection of Investment Funds shall
serve only as a measurement of the value of the Accounts of said Participant
pursuant to Section 6.2 and Section 6.3(c) and the Plan Administrator and the
Trustee are not required to invest a Participant’s Accounts in accordance with
the Participant’s selections.
 
(c)  RATE OF RETURN. As soon as possible after each Valuation Date, the Plan
Administrator shall determine the rate of return, positive or negative,
experienced on each of the Investment Funds. The rate of return determined by
the Plan Administrator in good faith and in its discretion pursuant to this
Section shall be binding and conclusive on the Participant, the Participant’s
Beneficiary and all parties claiming through them. The Plan Administrator may
delegate the responsibility for calculating the rate of return and the
calculation and allocation of the investment earnings adjustments to the
Accounts to a third party.
 
(d)  CHARGES. In the exercise of its discretion, the Plan Administrator may
charge one or more of the Participant’s Accounts for the reasonable
 
12

--------------------------------------------------------------------------------


 
expenses of carrying out investment instructions directly related to the
Accounts, as the Plan Administrator deems appropriate.
 
(e)  COMPANY STOCK FUND. The Plan Administrator in the exercise of its
discretion may direct that one or more of the Investment Funds consist,
primarily or exclusively, of Company securities. If such a Fund or Funds is
established, a Participant’s ability to direct investments into or out of such
Fund shall be subject to such procedures as the Plan Administrator may prescribe
from time to time to assure compliance with Rule 16b-3 promulgated under Section
16(b) of the Securities Exchange Act of 1934, as amended, the Sarbanes-Oxley Act
of 2002, and any other applicable requirements. Such procedures also may limit
or restrict a Participant’s ability to make (or modify previously made)
elections pursuant to Sections 8.2 (Participation Elections.).
 
6.4  FORFEITURES.
 
Any amounts forfeited pursuant to Section 5.3 (Acceleration of Benefits.) shall
reduce the amounts that the Company would otherwise contribute to the Plan
pursuant to Sections 4.2 (Matching Contributions) and 4.3 (Profit Sharing
Contributions).
 
ARTICLE VII 
 
VESTING
 
7.1  VESTING.
 
Subject to Section 13.3 (Cancellation or Reduction of Accounts.), a Participant
shall have a fully vested, nonforfeitable interest in his Accounts at all times.
 
ARTICLE VIII 
 
PAYMENT OF BENEFITS
 
8.1  TIME OF PAYMENT.
 
(a)  GENERAL. With the exception of the distribution or withdrawal of amounts
pursuant to Article V and the distribution of amounts pursuant to Section
8.1(b), no distributions will be made to a Participant prior to the
Participant’s death or termination of employment with the Company and all
Affiliates. Subject to the provisions of Section 5.1 (Special Purpose Deferred
Contributions.), which deals with the distribution of the Special Purpose
Deferral Contributions subaccounts in a Participant’s Deferral Contributions
Account, following the Participant’s death or termination of employment,
distributions will commence on the last business day of the February in the Plan
Year following the end of the Plan Year in which the Participant dies or
terminates employment, provided that, if the event giving rise to such payment
is a termination of employment and the Participant is a “specified employee”
within the meaning of Section 409A of Code, then the portion of the amount to be
distributed that has accrued and
 
13

--------------------------------------------------------------------------------


 
vested after December 31, 2004 shall instead be made on the later of (i) the
date specified in the immediately preceding sentence and (ii) the first business
day after the six-month anniversary of the Participant’s termination date. As
provided in Section 8.2, a Participant may elect in his initial or any revised
election form to defer the receipt of certain distributions until the later of
termination of employment or a specified date. If such an election has been made
(and, if the election was made in a revised election form, the election form has
been in effect for the requisite period of time provided in Section 8.2(b)
(Participation Elections. — Revised Elections.), distributions to the
Participant (or the Participant’s Beneficiary in the case of death) shall be
postponed to the extent necessary to honor such election. Notwithstanding any
other provision of this Section 8.1(a) to the contrary, in the event a
Participant terminates employment with the Company and all Affiliates, and is
subsequently rehired by the Company or any of its affiliates within the same
Plan Year, then the Participant shall not be eligible, on account of that
termination, for a distribution pursuant to Section 8.1(a) (except for a
distribution or withdrawal of amounts pursuant to Article V and the distribution
of amounts pursuant to Section 8.1(b)). This distribution restriction in the
event of a rehire applies whether or not the Employee is rehired within a
classification eligible for participation in the Plan, or is otherwise excluded
from participation pursuant to Section 3.1 (Selection of Participants.).
 
(b)  SPECIAL PAYMENT PROVISIONS APPLICABLE ON SALE OF AFFILIATE. A Participant
who is employed by an Affiliate as of the date that the Affiliate ceases to be
an Affiliate for purposes of this Plan due to a “change in the ownership or
effective control” or “in the ownership of a substantial portion of the assets
of” such Affiliate (as such terms are defined in Section 409A of the Code and
the applicable Treasury Regulations thereunder) shall receive a distribution of
his or her accounts thirty (30) business days following such date, regardless of
any prior election made by the Participant to defer the receipt of benefits
pursuant to Section 8.2.
 
8.2  PARTICIPATION ELECTIONS. 
 
(a)  Initial Elections. Each Participant shall make an election to participate
in the Plan on such form or forms and at such time as the Plan Administrator
shall require. In the election, the Participant shall select the amount or rate
of Deferral Contributions to be made for the following Plan Year and, effective
for Plan Years commencing on or after January 1, 1998, shall characterize the
Deferral Contributions as either Regular or Special Purpose Deferral
Contributions. If Special Purpose Deferral Contributions are being made, the
Participant also shall select a Distribution Date or Distribution Dates for such
Contributions. If Regular Deferral Contributions are being made, the Participant
shall select the manner in which distributions are to be made from the
Participant’s Accounts and whether distributions are to commence following the
Participant’s termination of employment or whether they are to be postponed
until the later of termination of employment or a specified date. If the
Participant elects to make any type of Deferral Contributions, the Participant
shall authorize the reduction of the Participant’s Compensation in an amount
equal to his Deferral Contributions. The election form or
 
14

--------------------------------------------------------------------------------


 
forms also may set forth such other information as the Plan Administrator shall
require. If a Participant’s initial election form is executed and delivered
within 30 days of the day on which the Participant first becomes eligible to
participate in the Plan or any other account balance deferred compensation plan
provided by the Corporation, the Participant’s Deferral Contributions may be
determined with reference to Compensation earned on or after the first day of
the first full payroll period next following receipt of the election form by the
Plan Administrator or as of such other uniform date (not earlier than the first
day of the next full payroll period) as may be designated by the Plan
Administrator. If the Participant does not execute and deliver an initial
election form within the initial 30 day period, the Participant’s Deferral
Contributions may be determined with reference to Compensation earned on or
after the first day of the first payroll period in any later Plan Year if the
Participant executes and delivers the appropriate form or forms to the Plan
Administrator at least 30 days (or such other period specified by the Plan
Administrator pursuant to rules of uniform application) prior to the first day
of such Plan Year.
 
(b)  Revised Elections. A Participant must file a new election form prior to the
beginning of each Plan Year which shall set forth the amount or rate of his
Deferral Contributions for the new Plan Year and also shall characterize the
Deferral Contributions as either Regular or Special Purpose Deferral
Contributions. If Special Purpose Deferral Contributions are being made, the new
election form also shall set forth the Distribution Date or Distribution Dates
for such Contributions. The new amount or rate of Deferral Contributions will
only apply to Deferral Contributions made for the relevant Plan Year and the new
form must be filed at least 30 days (or such other period specified by the Plan
Administrator pursuant to rules of uniform application) before the first day of
such Plan Year. Effective for Plan Years commencing on or after January 1, 1998,
a Participant may change the method of distributions or postpone the
commencement of distributions of Regular Deferral Contributions at any time by
filing the appropriate form as prescribed by the Plan Administrator. The new
election will be honored only if the appropriate form is filed at least one (1)
year prior to the Participant’s termination of employment. A Participant may not
change the Distribution Date for Special Purpose Deferral Contributions that are
made prior to the date on which a new election form is effective. In a new
election form, however, the Participant may designate a different or additional
Distribution Date for Special Purpose Deferral Contributions to be made in the
future, provided that the different or additional Distribution Date postpones
the commencement of distributions to the Participant. Notwithstanding the
foregoing, any such election pursuant to this Section 8.2(b) to postpone
distributions shall not be effective unless the election (i) is made at least
twelve (12) months prior to the original Distribution Date and (ii) postpones
the date on which benefits commence to be paid for not less than five (5) years.
No election may accelerate any distributions under this Plan.
 
15

--------------------------------------------------------------------------------


 
8.3  METHOD OF PAYMENT.
 
Any payments from a Participant’s Accounts shall be made either in a lump sum in
cash, or in cash payments in substantially equal annual installments over a
period certain not exceeding 10 years, such method of payment to be elected by
the Participant in his initial election form or in any revised election form
that has been in effect for the requisite period of time specified in Section
8.2(b), provided that any revised election form changing the method of payment
from lump sum to installment payments shall not be effective unless the election
(i) is made at least twelve (12) months prior to the original Distribution Date
and (ii) postpones the date on which benefits commence to be paid for not less
than five (5) years. If installment payments are made, the provisions of
Sections 6.2 (Investment Earnings or Losses.) and 6.3 (Investment Direction.)
shall continue to apply to the unpaid balance. Unless a Participant has
affirmatively elected to receive payments in installments over a period of ten
(10) years or less, the Participant’s Accounts shall be distributed in one lump
sum. If a Participant is married at the time an election form or a revised
election form is filed, an election to receive payments in other than a lump sum
shall be ineffective unless the Participant’s spouse consents to such election
on a form prescribed by or acceptable to the Plan Administrator for that
purpose. Notwithstanding any provision of this Plan to the contrary, if the
value of all benefits payable pursuant to this Plan to a Participant or any
Beneficiary, upon the Participant’s termination of employment or death, amounts
to the sum of $10,000 or less, the Plan Administrator, regardless of any
elections made by the Participant, shall direct the Trustee to pay the benefits
in the form of a single lump sum distribution on the last business day of
February in the Plan Year following such termination of employment or death,
provided that, if the event giving rise to such payment is a termination of
employment and the Participant is a “specified employee” within the meaning of
Section 409A of Code, then the portion of the amount to be distributed that has
accrued and vested after December 31, 2004 shall instead be made on the later of
(i) the date specified in the immediately preceding sentence and (ii) the first
business day after the six-month anniversary of the Participant’s termination
date.
 
8.4  BENEFICIARY DESIGNATIONS.
 
In the event of the death of the Participant, the Participant’s vested interest
in his Accounts shall be paid to the Participant’s Beneficiary. Each Participant
shall have the right to designate, on forms supplied by and delivered to the
Plan Administrator, a Beneficiary or Beneficiaries to receive his benefits
hereunder in the event of the Participant’s death. If the Participant is married
at the time the Beneficiary Designation is filed, the designation will be
ineffective unless the designation names the spouse as the Beneficiary of at
least 50% of the Participant’s Accounts or the Participant’s spouse consents to
the designation. If a Participant marries after a Beneficiary Designation is
filed, the designation will no longer be effective. Subject to the spousal
consent requirements noted above, each Participant may change his Beneficiary
designation from time to time in the manner described above. Upon receipt of
such designation by the Plan Administrator, such designation or change of
designation shall become effective as
 
16

--------------------------------------------------------------------------------


 
of the date of the notice, whether or not the Participant is living at the time
the notice is received. There shall be no liability on the part of the Employer,
the Plan Administrator or the Trustee with respect to any payment authorized by
the Plan Administrator in accordance with the most recent valid Beneficiary
designation of the Participant in its possession before receipt of a more recent
and valid Beneficiary Designation. If no designated Beneficiary is living when
benefits become payable, or if there is no validly designated Beneficiary, the
Beneficiary shall be the Participant’s estate. If the designated Beneficiary
dies after the payment of benefits begin, then the Beneficiary for the remainder
of the benefits payable shall be the estate of the Beneficiary.
 
8.5  LIMITATION ON DISTRIBUTIONS.
 
Distributions made under this Article shall be subject to the same limitations
set forth in Section 5.4 (Limitation on Distributions.) of the Plan.
 
ARTICLE IX
 
ADMINISTRATION OF THE PLAN
 
9.1  ADOPTION OF TRUST.
 
The Company shall enter into a Trust Agreement with the Trustee, which Trust
Agreement shall form a part of this Plan and is hereby incorporated herein by
reference.
 
9.2  POWERS OF THE PLAN ADMINISTRATOR.
 
(a)  GENERAL POWERS OF PLAN ADMINISTRATOR. The Plan Administrator shall have the
power and discretion to perform the administrative duties described in this Plan
or required for proper administration of the Plan and shall have all powers
necessary to enable it to properly carry out such duties. Without limiting the
generality of the foregoing, the Plan Administrator shall have the power and
discretion to construe and interpret this Plan, to hear and resolve claims
relating to the Plan and to decide all questions and disputes arising under the
Plan. The Plan Administrator shall determine, in its sole discretion, the
service credited to the Participants, the status and rights of a Participant,
and the identity of the Beneficiary or Beneficiaries entitled to receive any
benefits payable on account of the death of a Participant.
 
(b)  PARTICIPATION. The Plan Administrator also shall have the discretion to
exclude employees from participation in the Plan and to discontinue a
Participant’s participation in the Plan.
 
(c)  DISTRIBUTIONS. All benefit disbursements by the Trustee shall be made upon
the instructions of the Plan Administrator.
 
17

--------------------------------------------------------------------------------


 
(d)  DECISIONS CONCLUSIVE. The decisions of the Plan Administrator upon all
matters within the scope of its authority shall be binding and conclusive upon
all persons.
 
(e)  REPORTING. The Plan Administrator shall file all reports and forms lawfully
required to be filed by the Plan Administrator and shall distribute any forms,
reports or statements to be distributed to Participants and others.
 
(f)  INVESTMENTS. The Plan Administrator shall keep itself advised with respect
to the investment of the Trust Fund.
 
(g)  ELECTRONIC AMINISTRATION. The Plan Administrator shall have the authority
to employ alternative means (including, but not limited to, electronic,
internet, intranet, voice response, or telephonic) by which Participants may
submit election, directions, and forms required for participation in, and
administration of this Plan. If the Plan Administrator chooses to use these
alternative means, any elections, directions or forms submitted in accordance
with the rules and procedures promulgated by the Plan Administrator will be
deemed to satisfy any provision of this Plan calling for the submission of a
written document, direction or form.
 
9.3  CREATION OF COMMITTEE.
 
The Benefits Administration Committee shall be the Plan Administrator unless
otherwise designated by the Company. The Benefits Administration Committee shall
carry out its duties, responsibilities, and powers under the Plan in accordance
with its charter, by-laws, or other rules of governance adopted by the Benefits
Administration Committee and by which it carries out its duties,
responsibilities, and powers with respect to administering the other employee
benefit plans sponsored by the Company and for which it has been designated the
plan administrator.
 
9.4  APPOINTMENT OF AGENTS.
 
The committee may appoint such other agents, who need not be members of the
committee, as it may deem necessary for the effective performance of its duties,
whether ministerial or discretionary, as the committee may deem expedient or
appropriate. The compensation of any agents who are not employees of the Company
shall be fixed by the committee within any limitations set by the Board of
Directors.
 
9.5  CONFLICT OF INTEREST.
 
No member of the committee who is a Participant shall take any part in any
action in connection with his participation as an individual. Such action shall
be voted or decided by the remaining members of the committee.
 
9.6  ACTION TAKEN BY COMPANY.
 
18

--------------------------------------------------------------------------------


 
Any action to be taken by the Company shall be taken by resolution adopted by
the Board of Directors; provided, however, that by resolution the Board of
Directors may delegate to any committee of the Board, any committee of officers
or other employees, or any officer of the Company the authority to take any
actions hereunder.
 
9.7  DELEGATIONS OF AUTHORITY.
 
All delegations of responsibility set forth in this document regarding the
determination of benefits and the interpretation of the terms of the Plan confer
discretionary authority upon the Plan Administrator; provided, however, that the
Plan Administrator shall not retain any such discretionary authority after a
Change of Control occurs.
 
9.8  INDEMNIFICATION.
 
To the extent permitted by law, the Company shall and does hereby jointly and
severally indemnify and agree to hold harmless the employees, officers and
directors of it and its Affiliates who serve in fiduciary or other capacities
with respect to the Plan from any and all loss, damage, or liability, joint or
several, including payment of expenses in connection with defense against any
such claim, for their acts, omissions and conduct, and for the acts, omissions
or conduct of their duly appointed agents, which acts, omissions or conduct
constitute or are alleged to constitute a breach of such individual’s fiduciary
or other responsibilities under the Act or any other law, except for those acts,
omissions, or conduct resulting from his own willful misconduct, willful failure
to act, or gross negligence; provided, however, that if any party would
otherwise be entitled to indemnification hereunder in respect of any liability
and such party shall be insured against loss as a result of such liability by
any insurance contract or contracts, such party shall be entitled to
indemnification hereunder only to the extent by which the amount of such
liability shall exceed the amount thereof payable under such insurance contract
or contracts.
 
ARTICLE X 
 
CLAIMS REVIEW PROCEDURE
 
10.1  APPLICATION FOR BENEFITS NOT REQUIRED.
 
A Participant, or a Beneficiary (all of whom are referred to in this Article as
a “Claimant”) need not file a written claim to receive benefits.
 
10.2  CLAIMS PROCEDURES.
 
(a)  REVIEW BY MANAGER, EXECUTIVE COMPENSATION. If a Claimant is dissatisfied
with the determination of his benefits, eligibility, participation, or any other
right or interest under this Plan, the Claimant may file a written request for
review with the Company’s “Compensation Manager.” The “Compensation Manager” is
 
19

--------------------------------------------------------------------------------


 
the Company’s Manager, Executive Compensation or the Company representative
occupying a comparable position if the Company does not then have a
representative with the title “Manager, Executive Compensation.” The
Compensation Manager will notify the Claimant of the disposition of the claim
within 90 days after the request for review is filed with the Compensation
Manager, Executive Compensation. The Compensation Manager may have an additional
period of up to 90 days to decide the claim if the Compensation Manager
determines that special circumstances require an extension of time to decide the
claim and the Compensation Manager advises the Claimant in writing of the need
for an extension (including an explanation of the special circumstances
requiring the extension) and the date on which the Compensation Manager expects
to decide the claim. If, following the review, the claim is denied, in whole or
in part, the notice of disposition shall set forth:
 
(1)  The specific reason(s) for denial of the claim;
 
(2)  Reference to the specific Plan provisions upon which the determination is
based;
 
(3)  A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;
 
(4)  An explanation of the Plan’s appeal procedures, including the applicable
time limits; and
 
(5)  A specific statement that an appeal to the Claim Appeals Subcommittee is
available.
 
(b)  APPEAL BY CLAIMS APPEAL SUBCOMMITTEE.
 
(1)  Appeal. Within 60 days after receiving the written notice of the
Compensation Manager’s disposition of the claim, the Claimant, or the Claimant’s
authorized representative, may request in writing that the Claim Appeals
Subcommittee appointed by the Plan Administrator review the denied claim. The
Claimant may submit a written statement of his claim (including any written
comments, documents, records and other information relating to the claim) and
the reasons for granting the claim. The Claim Appeals Subcommittee shall have
the right to request of and receive from a Claimant such additional information,
documents or other evidence as the Claim Appeals Subcommittee may reasonably
require. The review by the Claim Appeals Subcommittee will take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such documents, records or
other information was submitted or considered in the initial benefit
determination or the review by the Compensation Manager. If the Claimant does
not request a review of the denied claim within sixty (60) days after receiving
written notice of the Compensation Manager’s disposition of the claim, the
Claimant shall be deemed to have
 
20

--------------------------------------------------------------------------------


 
accepted the Compensation Manager’s written disposition and the Compensation
Manager’s written disposition will be final and binding on the Claimant and
anyone claiming benefits through the Claimant, unless the Claimant shall have
been physically or mentally incapacitated so as to be unable to request review
within the 60 day period.
 
(2)  Decision of the Claim Appeals Subcommittee. A decision on appeal to the
Claim Appeals Subcommittee shall be rendered in writing by the Claim Appeals
Subcommittee ordinarily not later than 60 days after the Claimant requests
review of a denied claim. A written copy of such decision shall be delivered to
the Claimant. If special circumstances require an extension of the ordinary
period, the Claim Appeals Subcommittee shall so notify the Claimant of the
extension with such notice containing an explanation of the special
circumstances requiring the extension and the date by which the Claim Appeals
Subcommittee expects to render a decision. Any such extension shall not extend
beyond 60 days after the ordinary period. If the appeal to the Claim Appeals
Subcommittee is denied, in whole or in part, the notice of decision referred to
in the first sentence of this paragraph (2) shall set forth all of the
information referred to in clauses (1) through (4) of the last sentence of
paragraph (a). The notice of decision also will include a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits. The notice of decision also will include
an explanation of the Plan’s appeal procedure, including a specific statement
that an appeal to the Plan Administrator is available.
 
(c)  APPEAL TO PLAN ADMINISTRATOR.
 
(1)  Appeal. Within 60 days after receiving the written notice of the Claim
Appeals Subcommittee’s disposition of the claim, the Claimant, or the Claimant’s
authorized representative, may request in writing that the Plan Administrator
review the denied appeal. The Claimant may submit a written statement of his
claim (including any written comments, documents, records and other information
relating to the claim) and the reasons for granting the claim. The Plan
Administrator shall have the right to request of and receive from the Claimant
such additional information, documents or other evidence as the Plan
Administrator may reasonably require. If the Claimant does not request a review
of the denied appeal within 60 days after receiving written notice of the Claim
Appeals Subcommittee’s disposition of the appeal, the Claimant shall be deemed
to have accepted the Claim Appeals Subcommittee’s written disposition of the
appeal and the Claim Appeals Subcommittee’s written disposition will be final
and binding on the Claimant and anyone claiming benefits through the Claimant,
unless the Claimant shall have been physically or mentally incapacitated so as
to be unable to request review within the 60 day period. As with an appeal to
the Claim Appeals Subcommittee, the review shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such documents, records or other
information were submitted or considered in the initial benefit determination or
by the Manager, Executive Compensation or the Claim Appeals Subcommittee.
 
21

--------------------------------------------------------------------------------


 
(2)  Decision of the Plan Administrator. A decision on appeal to the Plan
Administrator shall be rendered in writing by the Plan Administrator ordinarily
not later than 60 days after the Claimant requests review. A written copy of the
decision shall be delivered to the Claimant. If special circumstances require an
extension of the ordinary period, the Plan Administrator shall so notify the
Claimant of the extension with such notice containing an explanation of the
special circumstances requiring the extension and the date by which the Plan
Administrator expects to render a decision. Any such extension shall not extend
beyond 60 days after the ordinary period. If the appeal to the Plan
Administrator is denied, in whole or in part, the notice of decision referred to
in the first sentence of this paragraph (2) shall set forth:
 
(A)  The specific reason(s) for denial of the claim;
 
 
(B)  Reference to the specific Plan provisions upon which the denial is based;
 
 
(C)  A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
 
 
(D)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of the Act.
 
(d)  RIGHT TO EXAMINE PLAN DOCUMENTS AND TO SUBMIT MATERIALS. In connection with
the determination of a claim, or in connection with review of a denied claim or
appeal pursuant to this Section 10.2, the Claimant may examine this Plan and any
other pertinent documents generally available to Participants relating to the
claim and may submit written comments, documents, records and other information
relating to the claim for benefits. The Claimant also will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits
with such relevance to be determined in accordance with Section 10.2(e).
 
(e)  RELEVANCE. For purpose of this Section 10.2, documents, records, or other
information shall be considered “relevant” to a Claimant’s claim for benefits if
such documents, records or other information:
 
(1)  Were relied upon in making the benefit determination;
 
(2)  Were submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such documents, records or
other information were relied upon in making the benefit determination; or
 
(3)  Demonstrate compliance with the administrative processes and safeguards
required pursuant to this Section 10.2 regarding the making of the benefit
determination.
 
22

--------------------------------------------------------------------------------


 
(f)  DECISIONS FINAL; PROCEDURES MANDATORY. To the extent permitted by law, a
decision on review by the Manager, Executive Compensation, Claim Appeals
Subcommittee, or the Plan Administrator shall be binding and conclusive upon all
persons whomsoever. To the extent permitted by law, completion of the claims
procedures described in this Section 10.2 shall be a mandatory precondition that
must be complied with prior to commencement of a legal or equitable action in
connection with the Plan by a person claiming rights under the Plan or by
another person claiming rights through such a person. The Plan Administrator
may, in its sole discretion, waive these procedures as a mandatory precondition
to such an action.
 
(g)  TIME FOR FILING LEGAL OR EQUITABLE ACTION. Any legal or equitable action
filed in connection with this Plan by a person claiming rights under this Plan
or by another person claiming rights through such a person must be commenced not
later than the earlier of: (1) the shortest applicable statute of limitations
provided by law; or (2) two years from the date the Plan Administrator’s
decision on appeal is delivered to the Claimant in accordance with Section
10.2(c)(2).
 
ARTICLE XI 
 
LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE; CORRECTIONS
 
11.1  ANTI-ALIENATION CLAUSE.
 
No benefit which shall be payable under the Plan to any person shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge or otherwise dispose of the same shall be void.
No benefit shall in any manner be subject to the debts, contracts, liabilities,
engagements or torts of any person, nor shall it be subject to attachment or
legal process for or against any person, except to the extent as may be required
by law.
 
11.2  PERMITTED ARRANGEMENTS.
 
Section 11.1 shall not preclude arrangements for the withholding of taxes from
benefit payments, arrangements for the recovery of benefit overpayments,
arrangements for direct deposit of benefit payments to an account in a bank,
savings and loan association or credit union (provided that such arrangement is
not part of an arrangement constituting an assignment or alienation), or the
transfer, incident to divorce, of a Participant’s interests in the Plan to a
former spouse.
 
11.3  PAYMENT TO MINOR OR INCOMPETENT.
 
Whenever any benefit which shall be payable under the Plan is to be paid to or
for the benefit of any person who is then a minor or determined by the Plan
Administrator to be incompetent by qualified medical advice, the Plan
Administrator need not require the
 
23

--------------------------------------------------------------------------------


 
appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of the minor or incompetent,
or to cause the same to be paid to the minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.
 
11.4  UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.
 
In the event that, through mistake or computational error, benefits are
underpaid or overpaid, there shall be no liability for any more than the correct
amount of benefits under the Plan. Overpayments may be deducted from future
payments under the Plan, and underpayment may be added to future payments under
the Plan. In lieu of receiving reduced benefits under the Plan, a Participant or
Beneficiary may elect to make a lump sum repayment of any overpayment.
 
ARTICLE XII 
 
AMENDMENT, MERGER AND TERMINATION
 
12.1  AMENDMENT.
 
The Company shall have the right at any time, by an instrument in writing duly
executed, acknowledged and delivered to the Plan Administrator, to modify, alter
or amend this Plan, in whole or in part, prospectively or retroactively;
provided, however, that the duties and liabilities of the Plan Administrator and
the Trustee hereunder shall not be substantially increased without their written
consent, as the case may be; and provided further that the amendment shall not
reduce any Participant’s interest in the Plan, calculated as of the date on
which the amendment is adopted. The agreements referred to in Section 13.3(a)
(Cancellation or Reduction of Accounts. — General.) and the offsets referred to
in Section 13.3(b) (Cancellation or Reduction of Accounts. — Offset for
Discretionary Contributions to Savings Plan.) shall not be deemed to violate the
last clause of the preceding sentence. Notwithstanding the foregoing, no such
amendment shall cause amounts to be paid in violation of Section 409A of the
Code.
 
12.2  MERGER OR CONSOLIDATION OF COMPANY.
 
The Plan shall not be terminated automatically by the Company’s acquisition by
or merger into any other employer, but the Plan shall be continued after such
acquisition or merger if the successor employer elects and agrees to continue
the Plan. All rights to amend, modify, suspend, or terminate the Plan shall be
transferred to the successor employer, effective as of the date of the merger.
If an Employer other than the Company is acquired by or merged into any
organization other than an Affiliate, the Plan shall be terminated as to the
acquired Employer unless the Company and the acquiror agree otherwise in
writing.
 
24

--------------------------------------------------------------------------------


 
12.3  TERMINATION OF PLAN OR DISCONTINUANCE OF CONTRIBUTIONS.
 
It is the expectation of the Company and each of the Employers that this Plan
and the payment of contributions hereunder will be continued indefinitely.
However, continuance of the Plan is not assumed as a contractual obligation of
the Company or any other Employer, and the right is reserved at any time to
terminate this Plan or to reduce, temporarily suspend or discontinue
contributions hereunder. If the Plan is terminated or contributions are reduced,
temporarily suspended, or discontinued with respect to all Employers or any one
or more Employers, the Accounts of the affected Participants will continue to be
held pursuant to the Plan until the date or dates on which such Accounts would
have become distributable had the Plan not been terminated or had contributions
not been reduced, temporarily suspended, or discontinued. In the exercise of its
discretion, however, the Plan Administrator may direct that the Accounts of any
Participant affected by the termination of the Plan as to all Employers or a
particular Employer, or the reduction, temporary suspension, or discontinuance
of contributions, be distributed as of an earlier date or dates.
 
ARTICLE XIII 
 
GENERAL PROVISIONS
 
13.1  LIMITATION ON PARTICIPANTS’ RIGHTS.
 
Participation in the Plan shall not give any Participant the right to be
retained in the employ of the Company or any Affiliate or any right or interest
in the Trust Fund other than as herein provided. The Company and each Affiliate
reserves the right to dismiss any Participant without any liability for any
claim either against the Trust Fund, except to the extent herein provided, or
against the Company, or Affiliate.
 
13.2  STATUS OF PARTICIPANTS AS UNSECURED CREDITORS.
 
Each Participant is an unsecured creditor of the Company or the Affiliate that
employs the Participant and, except for the Deferral Contributions and the
Profit Sharing Contributions or Matching Contributions placed in the Trust Fund
as provided in this Plan, no assets of the Company or any Affiliate will be
segregated from the general assets of the Company or any Affiliate for the
payment of benefits under this Plan. If the Company or any Affiliate acquires
any insurance policies or other investments to assist it in meeting its
obligations to Participants, those policies or other investments will
nonetheless remain part of the general assets of the Company or Affiliate.
 
13.3  EXCEPTION TO CONTRIBUTION RULE.
 
Neither the Company nor any other Employer shall have any obligation to transfer
Deferral Contributions made by the Participants, Matching or Profit Sharing
Contributions due from the Company or such Employer, or any other amounts to the
 
25

--------------------------------------------------------------------------------


 
Trust Fund, if and so long as the assets of the Trust Fund exceed the aggregate
Account Balances of all Participants. The provisions of this Section 13.4
supersede the provisions of Sections 4.1 (Participant Contributions.), 4.2
(Matching Contributions), 4.3 (Profit Sharing Contributions), or any other
provision of this Plan that purports to require the Company or any other
Employer to transfer amounts to the Trust Fund.
 
13.4  STATUS OF TRUST FUND.
 
The Trust Fund is being established to assist the Company and the adopting
Affiliates in meeting their obligations to the Participants and to provide the
Participants with a measure of protection in certain limited instances. In
certain circumstances described in the Trust Agreement, the assets of the Trust
Fund may be used for the benefit of the Company’s or an Affiliate’s creditors
and, as a result, the Trust Fund is considered to be part of the Company’s and
adopting Affiliate’s general assets. Benefit payments due under this Plan shall
either be paid from the Trust Fund or from the Company’s or Affiliate’s general
assets as directed by the Plan Administrator. Despite the establishment of the
Trust Fund, it is intended that the Plan be considered to be “unfunded” for
purposes of the Act and the Code.
 
13.5  FUNDING UPON A CHANGE OF CONTROL.
 
Prior to the day on which a Change of Control occurs, if for any reason the
assets of the Trust Fund are less than the aggregate Account Balances of all
Participants, the Company shall transfer an amount equal to the deficiency to
the Trustee of the Trust. If it is discovered at any time that the amount
initially transferred is less than the total amount called for by the preceding
sentence, the shortfall shall be transferred to the Trustee immediately upon the
discovery of such error.
 
13.6  UNIFORM ADMINISTRATION.
 
Whenever in the administration of the Plan any action is required by the Plan
Administrator, such action shall be uniform in nature as applied to all persons
similarly situated.
 
13.7  HEIRS AND SUCCESSORS.
 
All of the provisions of this Plan shall be binding upon all persons who shall
be entitled to any benefits hereunder, and their heirs and legal
representatives.
 
13.8  NO LIABILITY FOR ACCELERATION OF PAYMENTS.
 
Under the Plan, Participants are allowed, to a certain extent, to designate the
dates on which distributions are to be made to them. The Plan Administrator,
however, also has the right, in the exercise of its discretion, to accelerate
payments with respect to benefits that accrued and vested on or before December
31, 2004. By accepting the benefits offered by the Plan, each Participant (and
each Beneficiary claiming through a
 
26

--------------------------------------------------------------------------------


 
Participant) acknowledges that the Plan Administrator may override the
Participant’s elections and agrees that neither the Participant nor any
Beneficiary shall have any claim against the Plan Administrator, the Trustee, or
any Employer if distributions are made earlier than anticipated by the
Participant due to the Plan Administrator’s exercise of its discretion to
accelerate payments with respect to benefits that accrued and vested on or
before December 31, 2004. Notwithstanding the foregoing, the Plan Administrator
shall not accelerate any payment if such acceleration would result in a
violation of Section 409A of the Code.
 
13.9  SECTION 409A.
 
The Corporation and the Participants acknowledge and agree that the provisions
of this Agreement are intended to comply with Section 409A of the Code and the
regulations and guidance of the Department of the Treasury interpreting and
implementing Section 409A.
 
 
To signify its adoption of this Plan document, the Company has caused this Plan
document to be executed by a duly authorized officer of the Company on this 16th
day of March, 2007.
 
 
PHELPS DODGE CORPORATION
 
 
By _/s/ Nancy F. Mailhot___________
 
Its _Senior Vice President - Human Resources___
 
 
27

--------------------------------------------------------------------------------

